347 S.W.3d 180 (2011)
Aaron Ladale WESLEY, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 95814.
Missouri Court of Appeals, Eastern District, Division Three.
August 30, 2011.
Lisa M. Stroup, St. Louis, MO, for Movant/Appellant.
Shaun J. Mackelprang, Dora A. Fichter, Jefferson City, MO, for Respondent/Respondent.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Aaron LaDale Wesley appeals from the judgment of the motion court denying his Rule 24.035 motion[1] for post-conviction relief without an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court's findings of fact, conclusions of law and judgment are not clearly erroneous. Wilson v. State, 813 S.W.2d 833, 835 (Mo.banc 1991). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).
NOTES
[1]  All rule references are to Mo. R.Crim. P.2009, unless otherwise indicated.